DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 10-18 are pending and under examination.
Claims 1-9 and 19-21 have been canceled.

Response to Amendment
The drawing objection previously set forth in the Non-Final Office Action has been withdrawn for claim 10.  However, the objection has been maintained with respect to claim 17. 
The amendments to the specification received on 02/01/2021 are accepted and the previous specification objections are withdrawn.  
Applicant(s) amendments to the claims received on 02/01/2021 have overcome the claim objections previously set forth in the Non-Final Office Action, and the previous claim objections have been withdrawn.
Applicant(s) amendments to claim 10 has overcome the 112(a) rejection previously set forth in the Non-Final Office Action.  However, the 112(a) rejection has been maintained with respect to claim 17.
Applicant(s) amendments to the claims have overcome most of the 112(b) rejections previously set forth in the Non-Final Office Action. 
Based on the amended claims and remarks received on 02/01/2021, the previous prior art rejection based on Koch has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

“a rotating shaft of the reagent container” of claim 17.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
.
Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
That is, the factors described in In re Wand have been fully considered and are specifically addressed as follows:
(A) The breadth of the claims; (the claims are broad in terms of the function “transferring the reagent container … from the reagent disk to the inversion mixing mechanism” relative to the Applicant’s disclosure as claim 17 may be satisfied by a conveyance device, a robotic gripping unit, a reagent loader, by hand, etc.; however, the specification does not disclose any structure capable of performing the recited function).
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the means for transferring a reagent container from the reagent disk to an inversion mixing mechanism would not be readily arrived at by one having ordinary skill in the art without significant guidance as the level of one of ordinary skill high and the nature of the invention is very 
(E) The level of predictability in the art; (the level of predictability in the art is low to achieve the full scope of the claimed invention, because the limited guidance provided in the specification for the broad scope of how a reagent container is loading/unloaded and transferred from one device to another would require testing combinations of various components and integrating them into a larger system in order to achieve the function of transferring a reagent container from one device to another).
(F) The amount of direction provided by the inventor; (G) The existence of working examples; (the direction in the specification is low compared to the scope of the claimed invention as the specification is lacking any details on how the claimed function is being performed.  Applicant(s) instant specification discloses “a reaction container transferring mechanism 112” in para. [0018, 0021, 0038] however, the reaction container transferring mechanism 113 is described in the instant specification as “transfers a reaction container 105 to be used in an analysis from the reaction container supplying unit 110 to the sample dispensing port 108.  The reaction container transferring mechanism 113 also transfers the reaction container 105, after the sample is dispensed, from the sample dispensing port 108 to the analysis port 109.  After completion of the analysis, the reaction container transferring mechanism 113 transfers the reaction container 105 from the analysis port 109 to a container disposal unit 112”, see para. [0021]. However, the transfer mechanism 113 merely discusses the transfer of the reaction container 105 and not a reagent container 103.  Therefore, no examples are provided for “transferring the reagent container … from the reagent disk to the inversion mixing mechanism” as recited in the claimed invention.  Furthermore, the drawings do not provide support for how the inversion mixing unit and the reagent disk are correlated such that the function of “transferring” the reagent container from the reagent disk to the inversion mixing mechanism is capable of being 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (Given the broader claimed scope compared to the limited guidance in the specification, the quantity of experimentation would be unreasonable and cause undue burden given the number of components and sub-components, and how to integrated them together, to achieve the function of transferring a reagent container from a reagent disk to an inversion mixing mechanism).
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites “the solution dispensed by the dispensing mechanism is a reagent solution having a concentration gradient”.  However, this is confusing because by definition a 
	Claim 15 is also rejected by virtue of its dependency from claim 14. 

Claim 17 line 27-28 recite “transferring the reagent container having the solution dispensed therein from the reagent disk to the inversion mixing mechanism”.  However, it is unclear what structure is performing this function as a control unit alone cannot accomplish this without further structure.  What structure is transferring the reagent container?  Is the inversion mixing unit inside of the reagent disk?  Is the inversion mixing mechanism a robotic arm?  Is there a conveyance mechanism between the reagent disk and inversion mixing mechanism? How are the inversion mixing mechanism and the reagent disk correlated such that the function of “transferring” would be capable between the two?  

Claim 17 lines 12-13 recite “a rotating shaft of the reagent container”.  It is unclear to the Examiner what Applicants(s) are intending by this phrase because reagent containers do not typically have a rotating shaft and Applicant(s) recite in claim 17 line 11 “a rotating mechanism for rotating the reagent container”.  Therefore, it is unclear if the tilting mechanism is used for tilting a rotating shaft of the reagent container, or for tilting a rotating shaft of the rotating mechanism.  Perhaps Applicant(s) intend to recite “a tilting mechanism comprising a motor for tilting a rotating shaft of the rotating mechanism”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US Patent No. 5,578,272; Date of Patent: Nov, 26, 1996; already of record – herein after “Koch”), in view of Kraemer et al. (US 2012/0301359; Pub. Date: Nov. 29, 2012; already of record – herein after “Kraemer”), in view of in view of Takenaka et al. (US 2014/0016431; Pub. Date: Jan. 16, 2014; already of record – herein after “Takenaka”), in view of Minagawa (US 2003/0137675; Pub. Date: Jul. 24, 2003 – herein after “Minagawa”), and further in view of Lehtonen et al. (US 2018/0080952; Pub. Date: Mar. 22, 2018 with a Provisional Application Date of Feb. 6, 2015; already of record – herein after “Lehtonen”).
  
Regarding claim 10, Koch teaches an automatic analysis device (Koch; col. 1 lines 9-12) comprising 

a dispensing mechanism for dispensing a solution into the reagent container (Koch; col. 6 lines 11-16), 
a mixing mechanism for subjecting the reagent container to mixing (Koch; fig. 11, #77, col. 6, lines 9-25), and 
a control unit for controlling the dispensing mechanism and the mixing mechanism (Koch; col. 4 lines 55-56), wherein
	the mixing mechanism comprises:
a tilting mechanism comprising a motor (Koch; fig. 11, #77, col. 6 lines 9-11), 
the reagent container comprises: 
a lid (Koch; fig. 9, #81, col. 4 lines 1-4) that can be pierced by a nozzle of the dispensing mechanism or a piercing needle to form an opening (Koch; fig. 9 & 10, #90, #101, col. 4 lines 17-30), the lid having a tubular mechanism that has the opening formed at a tip end and extends inside the reagent container to a depth (Koch; fig. 7, #85, #86, col. 3 lines 53-67), and 
the control unit is configured to: 
control dispensing conditions of the dispensing mechanism (Koch; col. 6 lines 11-22), 
control piercing of the lid by the dispensing mechanism to form the opening (Koch; col. 6 lines 11-22), 
control dispensing the solution into the reagent container (Koch; col. 6 lines 11-22), and 
control performing mixing by tilting the reagent container placed in the mixing mechanism (Koch; col. 6 lines 19-22).  
Koch does not teach a reagent disk for holding the reagent container and the control unit configured to control placing the reagent container on the reagent disk.  However,  Kraemer teaches the analogous art of an automatic analysis device (Kraemer; fig. 1, #101, [0159]), a control unit (Kraemer; [0039]), a reagent dispensing mechanism (Kraemer; fig. 1, #109, [0164]) and a reagent disk for holding the reagent container (Kraemer; fig. 1, #111, [0163]) wherein the reagent disk comprise a loading system configured to place the reagent container on the reagent disk by the control unit (Kraemer; fig. 6, [0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic analysis device and control unit of Koch to further include a reagent disk for holding the reagent containers wherein the control unit controls placing the reagent container on the reagent disk, as taught by Kraemer, because Kraemer teaches the reagent disk for holding the reagent containers comprises a cooling function for cooling function (Kraemer; [0025]) and a loading system configured to place reagent container on the reagent disk allows reagent containers to be mounted in, or retrieved from, the reagent disk even while the system is performing analysis (Kraemer; fig. 3-1, #302, [0170]).  One of ordinary skill in of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Koch and Kraemer both teach an automatic analysis device (Kraemer; fig. 1, #101, [0159]), a control unit (Kraemer; [0039]), a reagent dispensing mechanism (Kraemer; fig. 1, #109, [0164]).
Modified Koch does not teach an inversion mixing mechanism for subjecting the reagent container to inversion mixing, wherein the inversion mixing mechanism comprises a rotating mechanism for rotating the reagent container via a rotating shaft, a tilting mechanism for tilting the rotating shaft of the rotating mechanism, or a control unit configured to control performing inversion mixing by tilting the reagent container placed in the inversion mixing mechanism while rotating the reagent container.  However, Takenaka teaches the analogous art of a mixing mechanism (Takenaka; figs. 8A & 8B, #50, [0097]) wherein the mixing mechanism is an inversion mixing mechanism for subjecting a reagent container to inversion mixing (Takenaka; figs 8A & 
Modified Koch does not teach the tubular mechanism extends to a depth corresponding to the center of gravity of the reagent container when empty. However, Minagawa teaches the analogous art of a container (Minagawa; fig. 1, #10, [0068]) that has a tubular mechanism (Minagawa; fig. 1, #12, [0068]) with an opening formed at a tip end (Minagawa; fig. 1, #12a, [0050]) and extends inside the reagent container to a depth corresponding to the center of gravity of the container when empty (Minagawa; [0058, 0068]).  It would have been obvious to one of 
Modified Koch does not teach controlling dispensing so that the position of the opening formed at the tip end of the tubular mechanism is above the liquid surface of the solution contained in the reagent container regardless of whether the reagent container is held upright, upside-down, or sideways by the inversion mixing mechanism.  However, Lehtonen teaches the analogous art of a dispensing mechanism (Lehtonen; fig. 3, #50, [0130]) configured to fill a container with a detected volume with a correct amount of solution such that the solution fills a desired percentage of the bottle (Lehtonen; [0130]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control unit that controls the dispensing conditions of the dispensing mechanism of modified Koch with the dispensing mechanism configured to dispense a solution based on a detected volume of a container, as taught by Lehtonen, because Lehtonen teaches the dispensing mechanism configured to dispense a solution based on a detected volume of a container can prepare solutions in one or more containers of various sizes (Lehtonen; [0130]).  The modification resulting in the dispensing mechanism dispensing a solution into the reagent container based on a specified volume percentage of the container so that the position of the opening formed at the tip end of the tubular mechanism is above the liquid surface of the solution contained in the reagent container regardless of whether the reagent container is 

Regarding claim 11, modified Koch teaches the automatic analysis device according to claim 10 above, wherein 
the reagent container contains a freeze-dried reagent in advance (Koch; col. 6 lines 11-16), 
the solution dispensed by the dispensing mechanism is a solvent for dissolving the freeze-dried reagent (Koch; col. 6 lines 11-16 – Note: water is a solvent), 
the control unit controls the rotating mechanism and the tilting mechanism so as to rotate the reagent container while holding the rotating shaft of the reagent container sideways or upside-down when the freeze-dried reagent is dissolved in the solvent (The modification of the inversion mixing mechanism of Koch with the inversion mixing mechanism of Takenaka has previously been discussed in claim 10 above.  Takenaka additionally teaches controlling the rotating mechanism and tilting mechanism so as to rotate the reagent container while holding the rotating shaft of the reagent container sideways or upside-down when; Takenaka; fig. 7, S200A).  

Regarding claim 12, modified Koch teaches the automatic analysis device according to claim 11 above, whereinPage 4 of 12Application No. 16/081,259Attorney Docket No. 108147.PB462US 
the control unit controls the rotating mechanism and the tilting mechanism so as to rotate the reagent container while tilting the rotating shaft of the reagent container in the range of about 35̊ to 55̊ when a mixed liquid obtained after dissolving the freeze-dried reagent in the solvent is mixed (The modification of the inversion mixing mechanism of Koch with the inversion mixing mechanism of Takenaka has previously been discussed in claim 10 above.  Takenaka additionally 
Note: “when a mixed liquid obtained after dissolving the freeze-dried reagent in the solvent is mixed” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 13, modified Koch teaches the automatic analysis device according to claim 12 above, wherein 
the control unit controls the rotating mechanism and the tilting mechanism so as to rotate the reagent container while tilting the rotating shaft of the reagent container at about 45̊ (The modification of the inversion mixing mechanism of Koch with the inversion mixing mechanism of Takenaka has previously been discussed in claim 10 above.  Takenaka additionally teaches changing between a vertical state and a horizontal state while rotating the container; Takenaka, [0101].  Therefore the transition passing a 45̊).  

Regarding claim 14, modified Koch teaches the automatic analysis device according to claim 10 above, wherein 
the solution dispensed by the dispensing mechanism is a reagent solution having a concentration gradient (Koch; col. 6 lines 11-16), 
the control unit controls the rotating mechanism and the tilting mechanism so as to rotate the reagent container while tilting the rotating shaft of the reagent container in the range of about 35̊ to 55̊ when the reagent solution is mixed (The modification of the inversion mixing mechanism of Koch with the inversion mixing mechanism of Takenaka has previously been discussed in claim 10 above.  Takenaka additionally teaches changing between a vertical state and a horizontal state 
Note: What the dispensing mechanism dispenses relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Furthermore, “when the reagent solution is mixed” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 15, modified Koch teaches the automatic analysis device according to claim 14, wherein 
the control unit controls the rotating mechanism and the tilting mechanism so as to rotate the reagent container while tilting the rotating shaft of the reagent container at about 45̊ (The modification of the inversion mixing mechanism of Koch with the inversion mixing mechanism of Takenaka has previously been discussed in claim 10 above.  Takenaka additionally teaches changing between a vertical state and a horizontal state while rotating the container; Takenaka, [0101].  Therefore the transition passing a 45̊).  

Regarding claim 16, modified Koch teaches the automatic analysis device according to claim 10 above, wherein 
the control unit controls the dispensing mechanism so as to dispense the solution in several divided portions into the reagent container (Koch teaches a control unit that controls all the operations in the analytical apparatus; col. 4 lines 55-56.  Koch additionally teaches dispensing the solution into the reagent container; col. 6 lines 11-16.  Therefore, the device of 

Regarding claim 17, Koch teaches an analysis method using an automatic analysis device (Koch; col. 1 lines 9-12) comprising:  
a reagent container (Koch; fig. 1, #31-33, col. 2 lines 66-67, col. 3 line 1), 
a dispensing mechanism for dispensing a solution into the reagent container (Koch; col. 6 lines 11-16), 
a mixing mechanism for subjecting the reagent container to mixing (Koch; fig. 11, #77, col. 6, lines 9-25), and 
a control unit for controlling the dispensing mechanism and the mixing mechanism (Koch; col. 4 lines 55-56), 
the mixing mechanism comprising: 
a tilting mechanism comprising a motor for tilting a rotating shaft of the reagent container (Koch; fig. 11, #77, col. 6 lines 9-11), 
the reagent container comprising:  
a lid that can be pierced by a nozzle of the dispensing mechanism or a piercing needle to form an opening, the lid having a tubular mechanism that has the opening formed at a tip end and extends inside the reagent container (Koch; figs. 9 & 10, #81, #90, #101, col. 4 lines 1-4, col. 4 lines 17-30)
the control unit: Page 6 of 12Application No. 16/081,259Attorney Docket No. 108147.PB462US
controlling dispensing conditions of the dispensing mechanism (Koch; col. 4 lines 55-56, col. 6 lines 11-16), 

performing mixing by tilting the reagent container placed in the mixing mechanism (Koch; col. 6 lines 11-22).  
Koch does not teach a reagent disk for holding the reagent container and the control unit configured to control placing the reagent container on the reagent disk.  However,  Kraemer teaches the analogous art of an automatic analysis device (Kraemer; fig. 1, #101, [0159]), a control unit (Kraemer; [0039]), a reagent dispensing mechanism (Kraemer; fig. 1, #109, [0164]) and a reagent disk for holding the reagent container (Kraemer; fig. 1, #111, [0163]) wherein the reagent disk comprise a loading system configured to place the reagent container on the reagent disk by the control unit (Kraemer; fig. 6, [0181]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic analysis device and control unit of Koch to further include a reagent disk for holding the reagent containers wherein the control unit controls placing the reagent container on the reagent disk, as taught by Kraemer, because Kraemer teaches the reagent disk for holding the reagent containers comprises a cooling function for cooling function (Kraemer; [0025]) and a loading system configured to place reagent container on the reagent disk allows reagent containers to be mounted in, or retrieved from, the reagent disk even while the system is performing analysis (Kraemer; fig. 3-1, #302, [0170]).  One of ordinary skill in of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Koch and Kraemer both teach an automatic analysis device (Kraemer; fig. 1, #101, [0159]), a control unit (Kraemer; [0039]), a reagent dispensing mechanism (Kraemer; fig. 1, #109, [0164]).
Modified Koch does not teach an inversion mixing mechanism for subjecting the reagent container to inversion mixing, wherein the inversion mixing mechanism comprises a rotating 
Modified Koch does not teach the tubular mechanism extends to a depth corresponding to the center of gravity of the reagent container when empty.  However, Minagawa teaches the analogous art of a container (Minagawa; fig. 1, #10, [0068]) that has a tubular mechanism (Minagawa; fig. 1, #12, [0068]) with an opening formed at a tip end (Minagawa; fig. 1, #12a, [0050]) and extends inside the reagent container to a depth corresponding to the center of gravity of the container when empty (Minagawa; [0058, 0068]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lid having a tubular mechanism of modified Koch, with the tubular mechanism that extends inside the reagent container to a depth corresponding to the center of gravity of the container when empty, as taught by Minagawa, because Minagawa teaches the tubular mechanism that extends to a depth corresponding to the center of gravity of the container prevents the liquid inside the container from flowing out of the container while the container is rotated (Minagawa; [0058]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Koch and Minagawa both teach a container (Minagawa; fig. 1, #10, [0068]) that has a tubular mechanism (Minagawa; fig. 1, #12, [0068]) with an opening formed at a tip end (Minagawa; fig. 1, #12a, [0050]) and extends inside the reagent container.
Modified Koch does not teach controlling dispensing so that the position of the opening formed at the tip end of the tubular mechanism is above the liquid surface of the solution contained in the reagent container regardless of whether the reagent container is held upright, upside-down, or sideways by the inversion mixing mechanism.  However, Lehtonen teaches the analogous art of a dispensing mechanism (Lehtonen; fig. 3, #50, [0130]) configured to fill a container with a detected volume with a correct amount of solution such that the solution fills a desired percentage of the bottle (Lehtonen; [0130]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control unit to control the dispensing conditions of the dispensing mechanism of modified Koch with the dispensing mechanism configured to dispense a solution based on a detected volume of a container, as taught by Lehtonen, because Lehtonen .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Minagawa.

Regarding claim 18, Koch teaches a reagent container for an automatic analysis device (Koch; fig. 1, #31-33, col. 2 lines 66-67, col. 3 line 1), comprising: 
a lid (Koch; fig. 9, #81, col. 4 lines 1-4) that can be pierced by a nozzle of a dispensing mechanism or a piercing needle to form an opening (Koch; fig. 9 & 10, #90, #101, col. 4 lines 17-30), the lid comprising:
a tubular mechanism that has the opening formed at a tip end and extends inside the reagent container (Koch; fig. 7, #85, #86, col. 3 lines 53-67), wherein 
the reagent container is configured so that the position of the opening formed at the tip end of the tubular mechanism is above a liquid surface of a solution contained therein having a volume less than half of a volume of the 
Koch does not teach the tubular mechanism extends to a depth corresponding to the center of gravity of the reagent container when empty.
However, Minagawa teaches the analogous art of a container (Minagawa; fig. 1, #10, [0068]) that has a tubular mechanism (Minagawa; fig. 1, #12, [0068]) with an opening formed at a tip end (Minagawa; fig. 1, #12a, [0050]) and extends inside the reagent container to a depth corresponding to the center of gravity of the container when empty (Minagawa; [0058, 0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lid having a tubular mechanism of Koch, with the tubular mechanism that extends inside the reagent container to a depth corresponding to the center of gravity of the container when empty, as taught by Minagawa, because Minagawa teaches the tubular mechanism that extends to a depth corresponding to the center of gravity of the container prevents the liquid inside the container from flowing out of the container while the container is rotated (Minagawa; [0058]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Koch and Minagawa both teach a container (Minagawa; fig. 1, #10, [0068]) that has a tubular mechanism (Minagawa; fig. 1, #12, [0068]) with an opening formed at a tip end (Minagawa; fig. 1, #12a, [0050]) and extends inside the reagent container.
Note: How much liquid the reagent container contains relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. That being said, Koch teaches the reagent container and an opening formed at the tip end of the tubular mechanism.  Therefore, the .  

Response to Arguments
Applicant(s) arguments filed on 02/01/2021 with respect to the drawing objections on page 9 of their remarks have been fully considered.  Applicant(s) argue that Figure 5 of the drawings shows the “rotating shaft of the reagent container”.  The Examiner respectfully disagrees.  Figure 5 shows a rotating shaft of the rotating mechanism, not a rotating shaft of the reagent container.  Applicant(s) have amended claim 10 to now recite “a rotating shaft of the rotating mechanism” which has overcome the previous drawing objection with respect to claim 10.  However, claim 17 lines 12-13 have not been amended and still recite “a rotating shaft of the reagent container” which is not shown in the drawings and therefore, the previous drawing objection set forth for claim 17 has been maintained.

Applicant(s) arguments filed 02/01/2021 with respect to the 112(a) rejection on page 10 of their remarks have been fully considered.  Applicant(s) argue that the amended claims are believed to obviate any possible basis for the 112(a) rejection.  The Examiner agrees in part and respectfully disagrees in part.  Applicant(s) have amended claim 10 by removing the claimed phrase from which the 112(a) rejection resulted from.  Specifically, Applicant(s) have removed “transferring the reagent container having the solution dispensed therein from the reagent disk to the inversion mixing mechanism”.  Therefore, applicant(s) amendments to claim 10 have overcome the previously set forth 112(a) rejection, and the 112(a) rejection with respect to claim 10 has been withdrawn.  However, claim 17 lines 27-28 still recite “transferring the reagent container having the solution dispensed therein from the reagent disk to the inversion mixing mechanism”.  Therefore, the 112(a) rejection previously set forth with respect to claim 17 has been maintained.

Applicant(s) arguments filed on 02/01/2021 with respect to the 112(b) rejections on pages 10-11 of their remarks have been fully considered.  Applicant(s) argue on page 10 that the recited “concentration gradient” of claim 14 is intended to be interpreted with respect to Professor Mehran Kardar’s teaching material hosted by MIT, which provides an explanation for the concept, and that concentration gradients within solutions are readily understood by those of ordinary skill in the art.  The Examiner respectfully disagrees.  First, the term “solution” is defined by Merriam-Webster as “a homogeneous mixture formed by this process – Especially: a single-phase liquid system”.  Therefore, the language recited in claim 14 “the solution dispensed by the dispensing mechanism is a reagent solution having a concentration gradient” is ambiguous and unclear because by definition, a “solution” is “homogeneous” and therefore cannot have a concentration gradient.  Second, Applicant(s) do not set forth a special definition for the term “solution” or “concentration gradient” in their specification such that one of ordinary skill in the art would be directed towards Professor Mehran Kardar’s teaching materials and therefore, one of ordinary skill in the art would not consider Professor Mehran Kardar’s teaching with respect to the claimed invention.  As such, “the solution dispensed by the dispensing mechanism is a reagent solution having a concentration gradient” is unclear because by definition a solution is a homogenous mixture of two or more substances in relative amounts.  Therefore, it is unclear how a homogenous mixture can also have a concentration gradient.

Applicant(s) arguments filed on 02/01/2021 with respect to the 102 rejections on page 11 of their remarks have been fully considered.  Applicant(s) argue that claim 18 has been amended to now recite “a tubular mechanism that … extends inside the reagent container to a depth corresponding to the center of gravity of the reagent container when empty”, and that Figure 7 of Koch shows that the “conical wall 85” does not extend further than the height of the “closure 34”, therefore Koch cannot anticipate claim 18.  The Examiner agrees with Applicant(s) arguments 

 Applicant(s) arguments filed on 02/01/2021 with respect to the 103 rejections on pages 11-12 of their remarks have been fully considered.  Applicant(s) argue that claims 10 and 17 recite substantially similar features as in claim 18, discussed above, and are allowed over Koch for at least the same reasons.  The Examiner respectfully disagrees.  Claims 10 and 17 have been modified in a similar manner as claim 18 discussed above.

Lastly, Applicant(s) arguments filed on 02/01/2021 with respect to the 102 rejection on page 12 of their remarks have been fully considered.  Applicant(s) argue that claims 10 and 17 additionally recite “a tilting mechanism comprising a motor”, and the “attitude change mechanism 60” of Takenaka utilizes a “air cylinder 63” which is not a “motor” as recited, therefore claims 10 


    PNG
    media_image1.png
    577
    724
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798